Justice HOENS,
dissenting.
Defendant Joseph Schubert, then a New York City police officer, was charged in two separate indictments with a series of crimes. All of the crimes arose from an incident in which he engaged in non-consensual intercourse with a woman who was his neighbor in a New Jersey shore community. In connection with his plea to second degree sexual assault, defendant completed and signed three separate plea forms, one of which specifically warned him that he would be subject to community supervision for life. Defendant responded to that question in the affirmative, indicating that he understood this mandatory consequence of his plea. Moreover, during the plea colloquy, defendant’s attorney assured the court that he had discussed the questions on the three plea forms with defendant. He described those discussions as having taken “a great deal of time,” a fact that defendant himself essentially conceded.
In entering his plea of guilty to the second degree offense, defendant therefore conceded that he was subject to a sentence that included, necessarily, the requirement that he be subjected to community supervision for life. In fact, he could not have believed otherwise, as our Legislature has mandated that sentences based *317on all such offenses include the community supervision for life provision. N.J.S.A. 2C:43-6.4.
Notwithstanding the clear directive of the Legislature that the offense for which defendant stands convicted requires that he be subject to community supervision for life, the majority today concludes that, for this defendant, that requirement will simply be erased. Merely because of a trial court’s inadvertent failure to place a check mark in a box on the Judgment of Conviction, the majority concludes that defendant, alone among convicted sex offenders, need not comply with the statute’s clear supervision for life mandate.
The majority reaches its result by first concluding that community supervision for life is punitive, ante at 304-09, 53 A.3d at 1215-18, thus permitting defendant to invoke the constitutional protections of the federal and state Double Jeopardy clauses. U.S. Const, amend. V; N.J. Const, art. I, ¶ 11. Second, in considering the reach of those protections, the majority concludes that because defendant completed serving his probationary term before the inadvertent error in the Judgment of Conviction was discovered, he enjoys an expectation of finality that renders the trial court, and this Court, powerless to correct that obviously illegal sentence. Ante at 308-13, 53 A.3d at 1217-20.
Because the statutory mandate that sexual offenders be subject to community supervision for life is not punitive and because there can be no legitimate expectation of finality in an illegal sentence, I respectfully dissent.
I.
The majority finds support for its conclusion that the provision in the statute requiring that sex offenders serve community supervision for life is punitive in three strands of reasoning. First, they look to what is entailed in the supervision requirement, reasoning that it is punitive because it involves significant restrictions akin to those imposed on parolees. Ante at 305-07, 53 A.3d *318at 1216-17. Second, the majority observes that the supervision provision must be part of the punishment for the crime and therefore punitive because, unlike the registration and notice requirements of Megan’s Law, it is found in the sentencing statute and is referred to as a “special sentence.” Ante at 307-08, 53 A.3d at 1217. Third, the majority finds support for its conclusion because, in the context of plea withdrawal, two appellate panels have commented that they believe that the supervision requirement is punitive. Ante at 307-09, 53 A.3d at 1217-18. None of these points, in my view, is a sound basis for the conclusion the majority reaches when compared to the relevant precedents from this Court or from the United States Supreme Court.
The fundamental flaw in the majority’s reasoning comes from its focus on the restrictions that community supervision for life imposes on sexual offenders. That approach ignores the analytical framework ordinarily utilized in deciding whether a statute is punitive. The proper analytical framework looks not to what a court might think of the impact of the restrictions imposed, but to what the Legislature intended when enacting the provision. That critical inquiry, however, is absent from the majority’s opinion, an error that has led the majority to substitute its view of the restrictions for that evidenced by the Legislature’s intent.
Our traditional method of determining whether a statute is punitive first demands that we inquire into whether the legislative intent was regulatory or punitive. Doe v. Poritz, 142 N.J. 1, 43, 662 A.2d 367 (1995). If the intent is regulatory, the inquiry turns to whether, in spite of that legislative intent, the impact is in fact punitive when analyzed in terms of the goals of punishment, which are retribution and deterrence. Even so, a punitive impact renders the law a form of punishment only if the sole explanation for that impact is a punitive intent. Ibid. As we have previously held in the context of the registration and notification requirements of Megan’s Law, “the law is characterized as regulatory in aeeor*319dance with the legislative intent even if there is some punitive impact, if that impact is simply an inevitable consequence of the regulatory provisions themselves.” Id. at 46, 662 A.2d 367. We have recognized that the law will be considered punitive “only if the punitive impact comes from aspects of the law unnecessary to accomplish its regulatory purposes[.]” Ibid.
Moreover, whether a statute is punitive is not determined from the defendant’s perspective, because even remedial sanctions carry the “sting of punishment.” Id. at 58, 662 A.2d 367 (quoting United States v. Hudson, 14 F.3d 536, 542 (10th Cir.1994), aff'd, 522 U.S. 93, 118 S.Ct. 488, 139 L.Ed2d 450 (1977)). As in this circumstance, if the stated legislative intent is remedial, the burden falls on those parties claiming a punitive intent to make that showing with the “clearest proof,” id. at 62, 662 A.2d 367 (quoting United States v. Ward, 448 U.S. 242, 248-49, 100 S.Ct. 2636, 2641, 65 L.Ed.2d 742, 749-50 (1980)), because courts ordinarily defer to the Legislature’s stated intent, see Smith v. Doe, 538 U.S. 84, 92, 123 S.Ct. 1140, 1147, 155 L.Ed.2d 164, 176 (2003). To be sure, we have recognized that if the provisions selected by the Legislature to implement its remedial, regulatory intent are “excessive” so that they “do not advance the regulatory purpose,” then they are punitive, but merely having a deterrent or punitive impact does not equate with punishment. Doe, supra, 142 N.J. at 75, 662 A.2d 367 (emphasis in original).
In reaching its conclusion, the majority sidesteps this analysis entirely, giving no heed to the legislative intent other than the observation that the provision is made a part of sentencing. Had the majority considered the intent of the provision, it would have found there an entirely legitimate, regulatory purpose. Indeed, each time that we have considered one of the many restrictions placed on sexual offenders, both through the various other provisions of Megan’s Law, see Doe, supra, 142 N.J. at 73-74, 662 A.2d 367, or through mechanisms like civil commitment, In re J.M.B., 197 N.J. 563, 600-01, 964 A.2d 752 (rejecting ex post facto challenge to SVPA), cert, denied, — U.S.-, 130 S.Ct. 509,175 *320L.Ed.2d 361 (2009), we have repeatedly concluded that the goal of the Legislature is remedial and regulatory, not punitive. Nothing in the matter now before this Court militates in favor of any different reasoning on this previously well-settled concept.
The overarching theme expressed in the statutes known collectively as Megan’s Law is the creation of a system of monitoring, registration and community notification for sex offenders. See Doe, supra, 142 N.J. at 31-39, 662 A.2d 367. In similarly clear terms, when imposing the mandatory community supervision for life provision, the Legislature described the intended supervision to encompass “conditions appropriate to protect the public and foster rehabilitation.” N.J.S.A. 2C:43-6.4(b). That the provisions are regulatory is underscored by the statutory provision permitting the offender to petition the court after a specified period of time to remove that requirement. See N.J.S.A. 2C:43-6.4(c). Particularly telling is that the ground for that relief is a showing that the offender is no longer “likely to pose a threat to the safety of others if released from parole supervision.” Ibid. Although the offender must make this showing by clear and convincing evidence, that requirement is tied to the Legislature’s intention “to ensure that the public is protected.” See Cannel, New Jersey Criminal Code Annotated, comment on N.J.S.A. 20:43-6.4 (2011) (quoting S. Law & Pub. Safety Comm., Statement to S. No. 2659 (Nov. 24, 2003)).
Before today, we have not concluded that, simply because a restriction may be severe or carry a lifelong consequence, it is punitive. See Doe, supra, 142 N.J. at 15-17, 662 A.2d 367 (declaring registration and notification requirements of Megan’s Law to be protective measures rather than punishment despite their severe, lifelong consequences). On the contrary, we have been appropriately deferential to the difficult task faced by the Legislature in its effort to create the remedial sentencing scheme found in Megan’s Law in light of the significant social problems posed by sexual predators:
*321The recidivism of a repetitive and compulsive sex offender is almost intractable. The problem of this form of recidivism poses an enormous challenge to the Legislature to devise a solution generally designed to remedy the problem without unnecessarily penalizing those who are its source____[A] statute that can fairly be characterized as remedial, both in its purpose and implementing provisions, does not constitute punishment even though its remedial provisions have some inevitable deterrent impact, and even though it may indirectly and adversely affect, potentially severely, some of those subject to its provisions.
¡Id. at 40, 43, 662 A.2d 367 (emphasis added).]
Likewise, as this Court has previously held, “[cjommunity supervision for life was ‘designed to protect the public from recidivism by defendants convicted of serious sexual offenses.’” Jamgochian v. N.J. State Parole Bd., 196 N.J. 222, 237-38, 952 A.2d 1060 (2008) (quoting Sanchez v. N.J. State Parole Bd., 368 N.J.Super. 181, 184, 845 A.2d 687 (App.Div.), certif. granted, 182 N.J. 140, 861 A.2d 845 (2004), appeal dismissed, 187 N.J. 487, 901 A.2d 951 (2006)). In requiring lifetime supervision for such offenders, the Legislature merely sought to provide a means to regulate a known and continuing risk rather than to impose punishment for past activity. See id. at 242, 952 A. 2d 1060 (recognizing that curfew, although constituting confinement for part of each day, is not equivalent to re-incarceration); State v. S.R., 175 N.J. 23, 36, 811 A. 2d 439 (2002) (Megan’s Law construed broadly to protect the public); Doe, supra, 142 N.J. at 28-40, 88-89, 662 A.2d 367 (holding that goal of Megan’s Law is not to punish convicted sex offenders but to protect society from risk of re-offense).
Merely comparing the requirements of community supervision for life with those of parole, as does the majority, is not sufficient to overcome the Legislature’s intent for another reason. As the United States Supreme Court has commented, although parole is considered to be a part of the penological system, “[i]ts purpose is to help individuals reintegrate into society as constructive individuals as soon as they are able.” Morrissey v. Brewer, 408 U.S. 471, 477-78, 92 S.Ct. 2593, 2598-99, 33 L.Ed.2d 484, 492-93 (1972). Moreover, as that Court has concluded, “parole officers are part of the administrative system designed to assist parolees and to offer them guidance.” Ibid. *322Viewed through this lens, the conditions of parole do not punish the parolee, but are designed to serve the dual remedial purposes of prohibiting behavior that is deleterious to the parolee’s reintegration into society and of equipping the parole officer with the ability to guide the parolee’s “constructive development.” Ibid. “The liberty of a parolee enables him to do a wide range of things open to persons who have never been convicted of any crime!,]” including the opportunity to “be gainfully employed and ... free to ... form the other enduring attachments of normal life.” Id. at 482, 92 S.Ct. at 2600-01, 33 L.Ed.2d at 494-95. “[T]he liberty of a parolee includes many of the core values of unqualified liberty!,]” making the conditions that parole imposes very different from those imposed on an inmate. Ibid. Therefore, even if we compare the restrictions imposed on defendant with those imposed on parolees, those restrictions alone cannot transform the Legislature’s remedial or regulatory purpose into a punitive one.
Absent from the majority’s opinion, moreover, is any recognition that laws requiring the involuntary and indefinite confinement of certain sexual offenders, which subject them to conditions far more onerous and restrictive than those imposed by community supervision for life, do not equate with punishment if those laws serve legitimate non-punitive governmental objectives. See Kansas v. Hendricks, 521 U.S. 346, 361-70, 117 S.Ct. 2072, 2082-86, 138 L.Ed.2d 501, 515-20 (1997) (declaring law that involuntarily confined sexually violent predators to be non-punitive because intent was to provide them with treatment while protecting public from their predicted future behavior); In re W.X.C., 204 N.J. 179, 188-96, 8 A.3d 174 (2010) (rejecting argument that civil commitment advances unconstitutional hidden punitive intent), cert, denied, — U.S.-, 131 S.Ct. 1702, 179 L.Ed.2d 635 (2011); State v. Bellamy, 178 N.J. 127, 138, 835 A.2d 1231 (2003) (observing that indefinite confinement for treatment has a punitive impact that, although onerous, is not the product of Legislature’s punitive intent, and is therefore constitutionally permitted). Were a comparative analysis of impact of the restriction relevant to the determination of whether any particular statute is punitive rather *323than regulatory, surely the majority would need to undertake the comparison between the “onerous” impact of civil commitment and the far less onerous restrictions imposed by community supervision for life. Were they to engage in that analysis, they would conclude, as do I, that the community supervision for life requirement is remedial and regulatory rather than punitive.
For reasons not at all apparent in the majority’s opinion, the well-established framework for determining whether a statute is punitive or regulatory, with its careful deference to the intent of the Legislature and its equally careful recognition, in matters relating to sexual offenders in particular, that some regulatory measures may carry inevitable punitive consequences, has now been cast aside in favor of what amounts to a simple catalogue of the restrictions imposed, along with the observation that they are found in the sentencing statute, that somehow equates with punishment for purposes of the constitutional inquiry. Because that reasoning fails to pay appropriate deference to the clear legislative intent, because it is directly contrary to the numerous precedents from the United States Supreme Court and from this Court analyzing similar provisions of Megan’s Law in the face of comparable constitutional attacks, and because it cannot be harmonized with the far more onerous, yet concededly regulatory, provisions found in civil commitment of sexual offenders, I cannot agree with the majority’s conclusion that community supervision for life is punitive. On that ground alone, I would conclude that the Double Jeopardy Clause does not prevent the imposition of the community supervision for life requirement on defendant.
II.
I dissent for a separate reason, however, and one that arises from my disagreement with the majority’s reasoning with regard to the application of the Double Jeopardy Clause.
As the majority quite correctly observes, the federal and state constitutional guarantees against double jeopardy afford protections, ante at 303-05, 53 A.3d at 1215, one of which is that a *324defendant cannot be subject to “multiple punishments for the same offense,” North Carolina v. Pearce, 395 U.S. 711, 717, 89 S.Ct. 2072, 2076, 23 L.Ed.2d 656, 665 (1969); see State v. Laird, 25 N.J. 298, 305, 135 A.2d 859 (1957) (embracing federal constitutional standard). Typically, jeopardy attaches once a defendant begins serving his sentence and precludes thereafter any increase to the terms of that sentence. State v. Ryan, 86 N.J. 1, 9-10, 429 A.2d 332, cert, denied, 454 U.S. 880,102 S.Ct. 363, 70 L.Ed.2d 190 (1981).
Nevertheless, it is equally well settled that an illegal sentence may be corrected at any time even if the correction results in an increase in the terms imposed by the original, but illegal, sentence, and even if that increased term is one of greater imprisonment. See State v. Baker, 270 N.J.Super. 55, 72, 636 A.2d 553 (App.Div.) (citing Bozza v. United States, 330 U.S. 160, 67 S.Ct. 645, 91 L.Ed. 818 (1947) (additional citations omitted)), aff'd o.b., 138 N.J. 89, 648 A.2d 1127 (1994).
As our Appellate Division has held, “although an erroneous exercise of sentencing discretion could not be corrected to a defendant’s disadvantage after he had begun serving his sentence, an illegal sentence could be corrected by increasing it, even after served.” State v. Horton, 331 N.J.Super. 92, 99-100, 751 A.2d 141 (App.Div.2000); see State v. Eigenmann, 280 N.J.Super. 331, 341, 655 A.2d 452 (App.Div.1995) (commenting that “defendant has no legitimate expectation of finality in a sentence below the statutorily mandated minimum sentence”). Similarly, our Appellate Division has held that “if the trial court or a reviewing court is made aware that a statutorily mandated sentence has not been imposed, the court is not precluded even by the Double Jeopardy Clauses of the Federal and State Constitutions from correcting the sentence and effectuating the legislative mandate.” State v. Ercolano, 335 N.J.Super. 236, 243, 762 A.2d 259 (App.Div.2000), certif. denied, 167 N.J. 635, 772 A.2d 937 (2001).
Although the question of whether an illegal sentence that has already been served may be constitutionally corrected and in*325creased has been addressed only rarely, one federal court has concluded that it may. See United States v. Edmonson, 792 F.2d 1492, 1496-98 (9th Cir.1986) (holding that correction and increase of illegally imposed sentence already served by defendant is constitutional), cert, denied, 479 U.S. 1037, 107 S.Ct. 892, 93 L.Ed.2d 844 (1987). The courts reach a contrary conclusion in the entirely separate circumstance in which the already-served sentence was itself a legal one, a proposition as to which there can be no debate. See, e.g., United States v. Daddino, 5 F.3d 262, 265 (7th Cir.1993) (holding that defendant had legitimate expectation of finality in portions of legal sentence already served); United States v. Arrellano-Rios, 799 F.2d 520, 525 (9th Cir.1986) (“[W]e reaffirm the rule that increasing a legal sentence after it has been fully served violates the Double Jeopardy Clause.”).
In concluding that the Double Jeopardy Clause prevents the imposition of community supervision for life on this defendant, the majority determines that once defendant was released from probation, he had an expectation in the finality of the original sentence. They reach that conclusion by careful parsing of appellate level decisions with which they do not agree, ante at 309-11, 53 A.3d at 1218-19 (distinguishing Horton, supra, 331 N.J.Super. at 92, 751 A.2d 141, and State v. Cooke, 345 N.J.Super. 480, 785 A.2d 934 (App.Div.2001), certif. denied, 171 N.J. 340, 793 A.2d 718 (2002)), and by embracing the reasoning of the New York Court of Appeals that reached a result contrary to our appellate courts, ante at 311-12, 53 A.3d at 1219-20 (describing as persuasive People v. Williams, 14 N.Y.3d 198, 899 N.Y.S.2d 76, 925 N.E.2d 878, cert, denied, - U.S. -, 131 S.Ct. 125, 178 L.Ed.2d 242 (2010)).
The majority’s reasoning, again, is flawed, both in its rejection of the precedents from our own appellate courts and in its determination to import the New York court’s analysis into our jurisprudence. First, the rejection of the precedents from our Appellate Division rests on strained reasoning rather than on a *326basis that would withstand scrutiny. The majority rejects the Horton opinion, which is virtually identical to the facts now before this Court, finding that filing a motion to correct prior to the completion of the sentence sufficed to permit the amendment to add community supervision for life after the term had been completed. Ante at 310-11, 53 A.3d at 1218-19. They reject the reasoning in Cooke, which reached the same conclusion, merely by commenting that defendant in that matter had cross-appealed, thus bringing the illegality of his sentence before the reviewing court. Ante at 310-11, 53 A.3d at 1218-19. The first of these explanations threatens to reduce the constitutional inquiry to happenstance, while the second overlooks the fact that “a reviewing court is not free to ignore an illegal sentence[,]” regardless of whether or not it is raised by the parties. See State v. Moore, 377 N.J.Super. 445, 450, 873 A.2d 587 (App.Div.), certif. denied, 185 N.J. 267, 883 A.2d 1063 (2005).
Instead, the majority is persuaded by the reasoning of the New York Court of Appeals, quoting with approval language from that court’s Williams majority. Ante at 311-12, 53 A.3d at 1219-20. In doing so, the majority implicitly rejects the reasoning offered by the Williams dissenters, who eloquently and correctly observed:
A defendant who knows that the sentence he was given is illegal and is subject to coirection cannot claim to have a legitimate expectation that the sentence will remain uncorrected. There can be no reasonable expectation of finality in a sentence that is less severe than required by the law____All [defendants] are, as the majority concedes, presumed to be aware that their determinate prison sentenced] lacking postrelease supervision are illegal and, thus, subject to correction. Therefore, none may claim objectively good reason to believe that his sentence would not be corrected____A defendant who was “mistakenly sentenced to a lesser term than he agreed to” does not “acquire a vested interest in the error so that it would be unfair, under the double jeopardy clause, to correct the error and make the defendant serve out the term of his own sentencing agreement.”
[Williams, supra, 899 N.Y.S.2d 76, 925 N.E.2d at 896 (Pigott, J., dissenting) (emphasis in original) (citations omitted).]
Not only do I find the reasoning expressed in the Williams dissent to be more persuasive, but it seems to me that, in reaching *327its conclusion, the majority of this Court has altered the fundamental constitutional inquiry from legitimate expectation of finality into mere, subjective expectation of finality. The simple fact of the matter is that when the sentence imposed is illegal, when it omits a term or condition that the Legislature has mandated be imposed on all like offenders, there can be no legitimate expectation that it is final, even once it has been served to its completion. Although it is entirely true that this offender may have subjectively believed that the sentence was fully served, he knew when he signed the plea forms, forms that he discussed at length with his attorney, that community supervision for life was an integral part of the mandatory sentence for this crime. Unlike the majority, I see no ground on which to elevate a plainly illegal sentence into a final and inalterable one merely because defendant has completed a term that should not have been imposed in the first place.
III.
Because I cannot agree with the majority’s conclusion that community supervision for life is punitive rather than regulatory in its intent and operation, and because I cannot agree that defendant could have a legitimate expectation of finality in the illegal sentence imposed on him, I would conclude that there is no constitutional impediment to the correction of his sentence to include the community supervision for life requirement. I would therefore reverse the judgment of the Appellate Division and reinstate the corrected Judgment of Conviction imposed by the Law Division. Because the majority has made two fundamental errors in reaching the opposite conclusion, I respectfully dissent.
For affirmance and remandment — Chief Justice RABNER and Justices LaVECCHIA and ALBIN and Judge WEFING (temporarily assigned) — 4.
For reversal and reinstatement — Justices HOENS and PATTERSON — 2.